116 F.3d 1483
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Victor TORRES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 97-1159.
United States Court of Appeals, Seventh Circuit.
Submitted June 5, 1997.Decided June 18, 1997.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, 96 C 3083;  Suzanne Conlon, Judge.
Before CUMMINGS, RIPPLE and EVANS, Circuit Judges.


1
Victor Torres moved to vacate, correct, or set aside a sentence pursuant to 28 U.S.C. § 2255.  The district court denied the motion and declined to issue a certificate of appealability.  Petitioner now has filed an application for a certificate of appealability.


2
Having reviewed the final order of the district court and the record on appeal, we grant Torres's application and summarily reverse the district court's decision denying Torres's § 2255 motion.  We remand the case with instructions for the district court to consider the motion in light of this court's decision in Castellanos v. United States, 26 F.3d 717 (7th Cir.1994), and, if necessary, hold an evidentiary hearing to determine whether Torres's allegation that he asked counsel to file an appeal is accurate.


3
Accordingly, the request for a certificate of appealability is GRANTED and the district court's judgment REVERSED.  The case is REMANDED for further proceedings.